Title: John Quincy Adams to John Adams, 27 July 1794
From: Adams, John Quincy
To: Adams, John


          
            Dear Sir.
            Philadelphia July 27th: 1794.
          
          I expected to have been on my way to Boston before this; but Mr: Hamilton is gone into the Country, and I cannot be supplied with my instructions untill he returns. He has been expected every hour these four days, and it is very possible that four days hence he may still be hourly expected. In the mean while I am here lolling away my time, and sweating away my person, with nothing to do, and waiting with as much patience, as I have at command.— I am unable to say therefore when I shall leave this place, but hope it will be by the middle of this week.
          But I presume that my instructions after all will contain nothing very particular. The Secretary of State says that the mission is almost exclusively reduced to a pecuniary negotiation.
          To have nothing further to do, but to borrow money, and superintend the loans already existing, is an employment, to which for a certain Time I have no reluctance in submitting. It is a situation in which my services may be of some small utility to my Country, and which may afford me a valuable opportunity to improve my own information and talents: but I cannot think of it with any satisfaction as a permanency whether I consider it with reference to the public or to myself.
          As it respects the public it is a situation of small trust and confidence under the present circumstances. The credit of the United States stands upon such ground, that very little or none of their future success or failure will depend upon the personal character or

abilities of their Representative there. And I presume the Executive Government of this country will not think it necessary to keep a minister constantly resident at the Hague, for the sole purpose of occasionally borrowing a sum of money for the public at Amsterdam.
          Should that however be the policy of the Government, and should it be at my option to continue from year to year in this state of nominal respectability and real insignificance, it is proper for me to determine how long I shall bear it: and this is a subject of much reflection and much anxiety to my mind.
          I have abandoned the profession upon which I have hitherto depended, for a future subsistence; Abandoned it, at a time, when the tedious noviciate of hope and fear was nearly past; when flattering and brightening prospects were every day opening more and more extensively to my view; when I was at least upon a footing of equal advantage with any one of my own standing in the profession, and advancing if not rapidly at least with regular progression towards eminence: when the reward of long and painful expectation began to unfold itself to my sight, and give me a rational hope of future possession. At this critical moment, when all the materials for a valuable reputation at the bar were collected, and had just began to operate favourably for me, I have stopped short in my career; forsaken the path which would have led me to independence and security in private life; and stepped into a totally different direction.
          To that profession I can never return without losing many of the advantages, which rendered its practice tolerable. The reputation which hitherto I had acquired was still very much confined and limited; it was founded upon four years of constant application and attention to business. My absence will not only stop its growth, but will carry me back to that obscurity in which I began. The study of the common and Statute Law has nothing attractive to secure any attention to it unless some inducement of immediate interest serves as a stimulus. My business, and my studies in the character which I am now to assume, have very little affinity with those of a practicing lawyer; I shall probably have but little leisure, and shall not be disposed to devote it to Kings-Bench or Chancery Reports, to Littleton’s Tenures or Coke’s Commentaries. Yet these studies must essentially be uninterrrupted to preserve the learning of a lawyer, and two or three years intermission will have the double effect of disgusting me with them, and of disqualifying me from the practice of the Law, without a redoubled application to them.
          
          In proportion as my own professional advancement will be checked that of my contemporaries and particularly of those who started from the goal nearly at the same time with myself, will be promoted. They will continue to make their way, and will in a few years have reached the summit of reputation and of business.— My juniors who are now just opening their Offices, or are yet students will then have reached the station from which I have departed, and thus after having been elevated to a public station much beyond my own wishes and expectations, and invested with a character more conspicuous than those of my fellow citizens of equal years and standing in the world, in returning to the bar I shall descend as much below the level of my ambition and pretensions as I have been by my present appointment raised above it.
          The profession therefore can be considered by me in no other light, than that of a last resort, in case all other resources should fail; and yet I have no reason to suppose, that any thing more eligible will occur to me in case I should at the end of two or three years be destitute of public employment.
          Unpleasant however as this perspective is, I think it infinitely preferable to that of remaining in the public service, to perform duties which may be executed equally well by any other man; and with the consciousness of holding a public office without confidence, without utility, and for no other purpose than barely to give me a subsistence
          The idea of being many years absent from my Country; from my family my connections and friends is so painful that I feel a necessity for fixing upon some period to which I may look forward with an expectation of being restored to them. The distance between the two Countries is so great and the communication of course so small, that it is hardly possible for an American to be long in Europe, without losing in some measure his national character. The habits, the manners and affections insensibly undergo an alteration; the common changes to which Society is incident remove many of the friends and connections which he left behind him, and no others are substituted in their stead; his own propensities are so liable to follow the course of the stream into which he has been launched, that he gradually takes an European disposition, becomes a stranger to his own Country, and when at length he returns finds himself an alien in the midst of his own fellow-citizens.
          The attachment which I feel for my native Land, is not merely a sentiment of the Heart; it is also a principle dictated by my Reason.

Independant of my feelings and Inclinations, I hold it to be a duty of the most rigid obligation, to make the place of my birth, the centre of all my wishes and the chief object of all my pursuits. Wherever my lot may be cast; I hope I shall always turn towards it with as much frequency of devotion and as constant veneration as that with which the most faithful disciple of Mahomet presents his face towards the tomb of his prophet. I cannot therefore look forward with indifference to any situation that shall have a tendency to loosen the ties which connect me with my Country. I cannot anticipate without concern a length of absence, which may give my inclinations a bias different from that of my duty.
          For these Reasons I am convinced of the propriety there is in marking out for my own determination the limits of Time for the duration of my present mission. It is very possible that I may have no occasion for any such limitation, and that my commission will be superseded by the will of the President, as soon or sooner than I shall desire; but this is an Event which is wholly out of my controul and which therefore cannot enter into my calculations.
          If after three years residence at the Hague, I should see no particular object requiring my further continuance there; if the business of an American Minister there should continue to be the mere agency of a broker, and my office be of no benefit but to me, I shall feel myself under an obligation to return home; and resume my profession or any other employment in private life, that shall afford me an honourable support.
          I have written very freely to you Sir upon this subject, because I wish to have the sanction of your opinion and your advice. The principle which I have adopted has been so consonant to your own practice, and has been in my mind so clearly the result of your instructions, that I think it cannot but meet with your approbation.— Perhaps the Time upon which I have fixed may not preserve so accurately the medium as I should wish, and if you are of that opinion, I must solicit you for the result of your reflections, in writing if it be not too inconvenient.— Your kindness will excuse the unceasing egotism of this Letter, which could admit of no apology, were it not directed to the indulgence of a parent for the purpose of obtaining the guidance of paternal wisdom.
          Since I wrote you last my brother has received your Letter, and I have the answer to mine consenting to his going with me. You have been kind enough to promise him the continuance of your assistance to him, to enable him to bear the expences of his foreign tour;

but since I made the application to you, I find that an allowance is made for a private Secretary, and my brother is willing to accompany me in that capacity; so that he will have it in his power to unite business and amusement, and may have the advantage of travelling without incumbrance to you.
          In ten or twelve days I hope I shall see you at Quincy, and in the mean time remain affectionately your Son.
          
            J. Q. Adams.
          
        